Exhibit 99.2 Unaudited pro forma consolidated financial information of MobileBits Holding Corporation and Pringo, Inc. The unaudited pro forma information below gives effect to the merger of Pringo,Inc. withMobileBits Holdings Corporation as if it had been consummated as of the beginning of the applicable period. The unaudited pro forma information has been derived from the historical Consolidated Financial Statements of these twocompanies. The unaudited pro forma information is for illustrative purposes only. You should not rely on the unaudited pro forma financial information as being indicative of the historical results that would have been achieved had the acquisition occurred in the past or the future financial results that the Company will achieve after the merger. MobileBits Holdings Corporation and Pringo, Inc. Pro forma Consolidated Balance Sheet (Unaudited) MobileBits Holdings Corporation Pringo, Inc. October 31, September 30, Pro forma Adjustments Pro forma Combined ASSETS Current assets: Cash $ $ $ - $ Investments in trading securities - - Accounts receivable, net of allowance for doubtful accounts - - Accounts receivables - related party - - Prepaid expenses and other current assets - Total current assets - Property and equipment, net - - Software development costs, net of accumulated amortization - - Intangible assets, net of accumulated amortization - Goodwill - - Total assets $ LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ $ - $ Accounts payable and accrued expenses - related party - Short term debt - related party, net of debt discount - - Stock payable - Deferred income - - Total current liabilities - COMMITMENTS AND CONTINGENCIES - STOCKHOLDERS' EQUITY (DEFICIT): Preferred stock, $0.001 par value; 10,000,000 shares authorized; none issued and outstanding Common stock, $0.001 par value, 100,000,000 shares authorized; 55,506,000 shares issued and outstanding 23 ) ) Additional paid-in capital 23 ) ) Accumulated deficit ) ) ) Accumulated other comprehensive loss - ) - Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ (1)To retire Pringo's common stock. (2)To eliminate the accumulated deficit of Pringo. (3)To record issuance of 29,453,544 shares of common stock valued at $0.50 per share to Pringo, Inc. shareholders. - Due to volume and recent sales of stock in large volumes at $0.50 per share, $0.50 per share was used to value the shares issued upon the merger. - The excess of cost over the fair value of the net tangible and identifiable intangible assets acquired is recorded as goodwill. The amounts allocated to acquired technology and other intangible assets represent our estimates of their fair values at the acquisition date. (4)The former CEO of MobileBits, Walter Kostiuk, returned 3,000,000 shares after the issuance of 29,453,544 shares issued to Pringo, Inc. shareholders.MobileBits cancelled the 3,000,000 shares. MobileBits Holdings Corporation and Pringo, Inc. Pro forma Statements of Operations (Unaudited) MobileBits Holdings Corporation Pringo, Inc. For the twelve months ended For the twelve months ended October 31, September 30, Pro forma Adjustments Pro forma Combined Revenues $ - $ $ - $ Cost of revenues - - Gross profit - - Operating expenses: Selling, general and administrative - Depreciation and amortization Total operating expenses Loss from operations ) Other income (expense), net: Interest expense - ) - ) Total other expense, net - ) - ) Net loss $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average number of common shares outstanding during the period - basic and diluted (1)To record as if the 3,000,000 shares returned by the former CEO of MobileBits, Walter Kostiuk, and the issuance of 29,453,544 shares issued to Pringo shareholders occurred at the beginning of the year. (2) To record amortization of intangibles.
